Citation Nr: 1748700	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO. 15-17 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for service-connected hypertension.


REPRESENTATION

Veteran represented by:	Jodee C. Kayton, Attorney


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1975 to October 1981, and again from February 1985 to July 1987. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


FINDING OF FACT

For the entire period on appeal, the Veteran has required continuous medication to control his hypertension but has had diastolic pressure predominantly less than 110 and systolic pressure predominantly less than 200. 


CONCLUSION OF LAW

The criteria for a rating of 10 percent for hypertension have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.104 Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In this case, VA satisfied its duty to notify the Veteran by way of an April 2012 letter. The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date. The Veteran received all essential notice, had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, neither the Veteran, nor his representative, alleged prejudice with regard to notice. Accordingly, the VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The evidence of record contains in-service treatment records, outpatient treatment records, and military personnel records. No other relevant records have been identified and are outstanding. For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issue on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded a VA medical examination in September 2012. Based on the examination and the records, VA medical examiner was able to provide an adequate opinion. Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examinations. 38 C.F.R. § 3.159(c)(4). Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That being said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Hart v. Nicholson, 21 Vet. App. 505, 509 (2007). This practice is known as staged ratings. Id. 

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2016). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the Veteran. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

As an initial matter, the Board notes that the Veteran contends that he is entitled to an increased rating in excess of 0 percent for hypertension. When dealing with an increased rating claim, the appropriate period on appeal dates to one year prior to the date of the Veteran's claim. Hart v. Nicholson, 21 Vet. App. 505, 509 (2007). Here, the Veteran applied for an increased rating on March 20, 2012. As such, the issue before the Board is entitlement to an increased rating in excess of 0 percent for the one year prior to the Veteran's claim for an increase, which is May 20, 2011.

The Veteran's hypertension is rated under Diagnostic Code 7101. 38 C.F.R. § 4.104. Pursuant to Diagnostic Code 7101, a 10 percent rating is warranted when the diastolic pressure is predominantly 100 or more, or the systolic pressure is predominantly 160 or more; or, when the individual has a history of diastolic pressure predominantly of 100 or more that requires continuous medication for control. A 20 percent rating is warranted when the diastolic pressure is predominantly 110 or more, or the systolic pressure is predominantly 200 or more. A 40 percent rating is warranted when the diastolic pressure is predominantly 120 or more. A 60 percent rating is warranted when diastolic pressure is predominantly 130 or more. 

In his October 2012 Notice of Disagreement, the Veteran stated that despite the fact that his medication kept his hypertension in control, he suffered from symptoms such as blurry vision, lightheadedness, and dizziness. The Veteran further stated that his hypertension warrants at least a 10 percent rating as he had a history of needng continuous medication for his hypertension. The Board gives great probative value to the Veteran's statement, as his statements are consistent with the evidence of record and the VA examination. 

Upon review of the evidence of record, including the VA examination and the Veteran's treatment records, the Board finds that the Veteran's hypertension warrants a disability rating of 10 percent. For instance, at the September 2012 VA examination, the examiner noted that the Veteran's blood pressure was elevated since the 1980s and that continuous medication for hypertension was needed. At the examination, the Veteran's blood pressure ranged between 134/80 to 138/84. This blood pressure reading is consistent with the treatment records. Except for a one-time blood pressure reading of 157/110, the treatment records in general show that under medication the Veteran's diastolic pressure was predominantly over 90 but not over 110, and systolic pressure was predominantly below 160 and never reached 200. As such, the records support a finding that a 10 percent rating, but no higher, is warranted for the Veteran's hypertension due to his long history of continuous medication used to control his hypertension. 38 C.F.R. §§ 4.104, Diagnostic Code 7101 (2016).

The Board acknowledges the Veteran's reports of dizziness, lightheadedness, and blurry vision. However, the records show that the Veteran experienced low blood pressure around July and August 2017 that resulted in symptoms of dizziness, lightheadedness, blurry vision, fatigue, and an almost syncopal episode. The Board finds these symptoms are associated with the Veteran's experience of low blood pressure rather than high blood pressure, as the records specifically document that he experienced these symptoms in association with his episode of low blood pressure. 

As such, the Board finds that a rating of 10 percent, but no higher, is warranted for hypertension, as the records show a history of diastolic pressure predominantly 100 or more that requires continuous medication for control throughout the appeal period. Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a rating of 10 percent for service-connected hypertension is granted.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


